DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	Claims 16-20 are directed to a “computer program product including one or more computer readable storage mediums”. The as-filed specification at [0109] reads “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” This is a clear and unmistakable disclaimer of claim scope of the term “computer readable storage medium”. See MPEP 2111.01, section IV, subsection B.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

	Regarding claim 1, Johnson (US 2020/0057957 A1, see PTO-892) teaches

	A computer-implemented method, comprising: 
	receiving a qubit Hamiltonian representing a linear combination of a plurality of Pauli strings; ([0048] “A quantum computer implemented according to an embodiment of the present invention ( which may operate under the control of a classical computer ) may also begin by defining the problem Hamiltonian and mapping the problem Hamiltonian to a sum of Pauli product terms.” See also [0064].)
	…generating a layout of a quantum circuit by using at least the plurality of … Pauli strings. ([0052-0053] “1. The problem Hamiltonian is defined and mapped to a sum of Pauli product terms…2. A variational quantum circuit…prepares quantum states”.)
	However, Johnson does not appear to explicitly teach 
	selecting, among the plurality of Pauli strings, one or more Pauli strings that have less influence than a threshold on an eigenvalue of the qubit Hamiltonian;
	 grouping, based on joint measurability, the unselected Pauli strings among the plurality of Pauli strings into a plurality of groups of jointly measurable Pauli strings; 
	determining that at least one of the selected one or more Pauli strings is jointly measurable with Pauli strings in one of the plurality of groups; 
	adding the at least one of the selected one or more Pauli strings to the one of the plurality of groups; and 
	generating a layout of a quantum circuit by using at least the plurality of groups of jointly measurable Pauli strings.

	Regarding claim 1, Cao (US 2020/0104740 A1, see PTO-892) teaches
	A computer-implemented method, comprising: 
	receiving a qubit Hamiltonian representing a linear combination of a plurality of Pauli strings; ([0018]: “In some embodiments of the first aspect, the method further includes splitting the matrix A into a linear combination of component matrices, each representable by a Pauli string .” See also Figure 4, step 410 and [0055-0056].)
	…generating a layout of a quantum circuit by using at least the plurality of groups of jointly measurable Pauli strings. (Figure 4, step 414 and [0061]: “The classical computer 402 also includes a circuit parameter generator 414 that outputs one or more control signals 444 corresponding to a set of circuit parameters”.)
	Cao does not appear to explicitly teach
	selecting, among the plurality of Pauli strings, one or more Pauli strings that have less influence than a threshold on an eigenvalue of the qubit Hamiltonian;
	 grouping, based on joint measurability, the unselected Pauli strings among the plurality of Pauli strings into a plurality of groups of jointly measurable Pauli strings; 
	determining that at least one of the selected one or more Pauli strings is jointly measurable with Pauli strings in one of the plurality of groups; 
	adding the at least one of the selected one or more Pauli strings to the one of the plurality of groups; and

	Regarding claim 1, Kandala (Hardware-efficient Variational Quantum Eigensolver for Small Molecules and Quantum Magnets, see IDS filed 02/25/2019) teaches
	A computer-implemented method, comprising: 
	receiving a qubit Hamiltonian representing a linear combination of a plurality of Pauli strings; (Page 12, equation (11) and surrounding explanation, e.g., “Once mapped to qubits (see Section III), every molecular Hamiltonian is expressed as a weighted sum of T Pauli terms supported on N qubits”)
	 grouping, based on joint measurability, …the plurality of Pauli strings into a plurality of groups of jointly measurable Pauli strings; (Page 13, section A. Grouping Pauli Operators, e.g., To minimize sampling overheads, we group the T Pauli operators Pα in A sets s1, s2, ...sA, which have terms that are diagonal in the same tensor product basis. The post-rotations required to measure all the Pauli terms in a given TPB set are the same, and a unique state preparation can be used to sample all the Pauli operators in the same set.”)
	Kandala does not appear to explicitly teach 
 	selecting, among the plurality of Pauli strings, one or more Pauli strings that have less influence than a threshold on an eigenvalue of the qubit Hamiltonian;
	grouping, based on joint measurability, the unselected Pauli strings among the plurality of Pauli strings into a plurality of groups of jointly measurable Pauli strings;
	determining that at least one of the selected one or more Pauli strings is jointly measurable with Pauli strings in one of the plurality of groups; 
	adding the at least one of the selected one or more Pauli strings to the one of the plurality of groups; and
	generating a layout of a quantum circuit by using at least the plurality of groups of jointly measurable Pauli strings.

	Regarding claim 1, Kliuchnikov (US 2019/0378032 A1,see PTO-892) teaches
	generating a layout of a quantum circuit by using [Pauli matrices]. (Abstract, “In certain embodiments, a layout of an arbitrary quantum circuit is reduced to a layout of exponents of a multiple qubit Pauli matrix and measurements of a multiple qubit Pauli matrix”.)
	Kliuchnikov does not appear to explicitly teach 
	A computer-implemented method, comprising: 
	receiving a qubit Hamiltonian representing a linear combination of a plurality of Pauli strings; 
	selecting, among the plurality of Pauli strings, one or more Pauli strings that have less influence than a threshold on an eigenvalue of the qubit Hamiltonian; 
	grouping, based on joint measurability, the unselected Pauli strings among the plurality of Pauli strings into a plurality of groups of jointly measurable Pauli strings; 
	determining that at least one of the selected one or more Pauli strings is jointly measurable with Pauli strings in one of the plurality of groups; 
	adding the at least one of the selected one or more Pauli strings to the one of the plurality of groups; and

	Regarding claim 1, the prior art does not fairly teach or suggest the following claim limitations, as recited in the context of the claim as a whole:
	selecting, among the plurality of Pauli strings, one or more Pauli strings that have less influence than a threshold on an eigenvalue of the qubit Hamiltonian; 
	grouping, based on joint measurability, the unselected Pauli strings among the plurality of Pauli strings into a plurality of groups of jointly measurable Pauli strings; 
	determining that at least one of the selected one or more Pauli strings is jointly measurable with Pauli strings in one of the plurality of groups; 
	adding the at least one of the selected one or more Pauli strings to the one of the plurality of groups; and

	Independent claims 10 and 16 recite substantially similar subject matter to claim 1 and are patentable over the prior art for the same reasons. Dependent claims 2-9, 11-15, and 17-20 are patentable over the prior art by virtue of their dependence on an allowable claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121